NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRO SANCHEZ-BERNAL,                       No.    20-71898

                Petitioner,                     Agency No. A206-676-891

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Alejandro Sanchez-Bernal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, including determinations regarding social distinction.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review de

novo the legal question of whether a particular social group is cognizable, except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations. Id. We deny the petition for review.

      In his opening brief, Sanchez-Bernal does not raise and has therefore waived

any challenge to the agency’s dispositive determinations in denying his application

for asylum and CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, we deny the petition for review as to Sanchez-Bernal’s asylum

and CAT claims.

      Substantial evidence supports the agency’s determination that Sanchez-

Bernal failed to establish his proposed social group is socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the BIA

did not err in concluding that Sanchez-Bernal did not establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he


                                          2                                    20-71898
applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))). Thus, Sanchez-Bernal’s withholding of removal

claim fails.

      We do not consider the materials Sanchez-Bernal references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc) (court’s review is limited to “the administrative

record upon which the [removal] order is based” (internal quotation and citation

omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                   20-71898